Citation Nr: 1427062	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral syndrome of the left knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for patellofemoral syndrome of the right knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for instability of the left knee, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for instability of the right knee, currently rated as 10 percent disabling.

5.  Entitlement to service connection for degenerative disc disease of the thoracic spine. 

6.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  Jurisdiction has been transferred to the RO in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional action is needed to fulfill the Veteran's hearing request.  In June 2009, the Veteran requested a hearing at the VA Central Office in Washington, DC.  In March 2014, VA notified her that she was scheduled for Central Office hearing.  She responded that she desired to reschedule the hearing at the RO in St. Petersburg, Florida and provided good cause for doing so.  The AOJ must take appropriate action to fulfill the Veteran's request for a hearing at the St. Petersburg, Florida RO.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the St. Petersburg, Florida RO with appropriate notice as to the date, time, and location of the scheduled hearing and the consequences for missing a hearing without good cause.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

